DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US Pub. No. 2016/0062353 to Lu et al. teach a method and system for controlling a plant having a plurality of actuators, a plurality of inputs corresponding to the operational state of the actuators and plurality of outputs corresponding to an operating condition of the plant according to a model-based control and a plant model.  Specifically, Lu et al. teach a model error knowledge-base module 70 is configured to receive operating condition indicative outputs 56 from the plant outputs 24 as well as other operating condition inputs 58 external to adaptive model-based control system 10 to generate a model error flag 72. The model error knowledge-base module 70 may be generated based on off-line analysis, tests, and other data. Model errors may be closely correlated with certain operating conditions which in general reflect the edge of the linearized model valid space. The model error knowledge-base module 70 provides the model error flag 72 to indicate what type of model error there is and points to the predetermined plant model changes that may be needed.
US Pub. No. 2013/0073113 to Wang et al. teach a method to control a vehicle includes assigning a predicted driving pattern to a predicted path for the vehicle, and providing a range for the vehicle using the predicted energy efficiency and an amount of energy available to the vehicle.  Specifically, Wang et al. teach a driving pattern identification method uses an algorithm that detects and recognizes real-world driving conditions as one of a set of standard drive patterns, including for example, city, highway, urban, traffic, low emissions, etc. In one embodiment, the algorithm is based on machine learning using a neural network. In other embodiments, the algorithm is based on support vector machines, fuzzy logic, or the like.
US Pub. No. 2010/003052 to Akhrarov et al. teach a system analyzes data from complex process plants or systems and operates in open-book and closed-book modes. In closed-book mode, the system monitors incoming data sets against pre-defined clusters of data values and generates reports, indicating whether incoming data is a match or a no-match with the pre-defined clusters. In open-book mode, the system generates initial clusters, without having a-priori knowledge of the component or process, and also creates clusters "on the fly", thereby fine-tuning the analysis.
 Claims 1-9 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination the system and a method comprising the steps of “constructing metrics or error measures involving the predicted expert control actions based on the expert model as an objective term; and collecting different objective terms from a learner which outputs machine-learning models as objective terms and computing an optimal set of weights or combinations of the objective terms to construct an aggregated cost function for use in an optimizer.”
When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115